IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA
JAMAL CHE GLENN,
                                      NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                      FILE MOTION FOR REHEARING AND
v.                                    DISPOSITION THEREOF IF FILED

STATE OF FLORIDA,                     CASE NO. 1D14-5235

     Appellee.
_____________________________/

Opinion filed October 4, 2016.

An appeal from the Circuit Court for Duval County.
Tatiana Salvador, Judge.

Jamal Che Glenn, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.



PER CURIAM.

      Appellant challenges the trial court’s order summarily denying his Rule

3.850 motion and imposing sanctions for frivolous filings. Appellant pleaded

guilty to murder and robbery on the advice of his counsel. He now claims that his

counsel was (or should have been) aware of a scientific report supporting his claim

of innocence. The trial court summarily dismissed the claim as untimely, noting

Appellant filed his motion more than two years after his judgment and sentence

became final.
      Rule 3.850’s two-year limitations period includes an exception for situations

in which “the facts on which the claim is predicated were unknown to the movant

or the movant’s attorney and could not have been ascertained by the exercise of

due diligence.” In that instance, the deadline is two years from “the time the new

facts were or could have been discovered with the exercise of due diligence.” Id.;

see also Vann v. State, 605 So. 2d 920, 921 (Fla. 1st DCA 1992) (finding exception

applicable when appellant learned of his counsel’s misadvice more than two years

after appellant’s conviction became final).

      Because Appellant’s motion was filed within two years after Appellant

alleges he first could have discovered the pertinent facts, and because his motion

otherwise is facially sufficient, we reverse and remand for the trial court to either

attach records conclusively refuting Appellant’s claim or to conduct further

proceedings under Rule 3.850. Because the trial court’s order imposing sanctions

was based in part on its summary denial of Appellant’s 3.850 motion, we reverse

the sanctions order as well. If the trial court later concludes that the 3.850 motion

was baseless (even if facially sufficient), the court may consider whether to impose

sanctions again.

      REVERSED AND REMANDED

OSTERHAUS, WINSOR, and M.K. THOMAS, JJ., CONCUR.




                                         2